In Banc.
Proceeding by W.R. Osborne against Peter Zimmerman to contest defendant's nomination at primary election as a candidate for representative from Yamhill county in the State House of Representatives. From a judgment dismissing the proceeding, plaintiff appeals.
REVERSED. REHEARING DENIED.
This is a proceeding instituted by Mr. W.R. Osborne, plaintiff, for the purpose of contesting the nomination, at the primary election held on May 17, 1940, of Mr. Peter Zimmerman, defendant, as a republican candidate for representative from Yamhill county, in the House of Representatives in the state of Oregon. *Page 94 
Both Mr. Osborne and Mr. Zimmerman were candidates for that nomination at such primary election.
The proceeding was dismissed by the trial court upon motion of defendant for the reason notice of such contest was not served upon defendant within the time required by section 36-802, Oregon Code 1930.
From the order of dismissal plaintiff appeals.
In order to determine the time within which notice of contest herein should have been served, we are required to construe the section of the code, above cited, which is as follows:
"36-802. Notice of contest — Time limit. — Any person wishing to contest the nomination of any other person to any state, county, district, township, precinct or municipal office, may give notice in writing to the person whose nomination he intends to contest that his nomination will be contested, stating the cause of such contest briefly, within five days from the time said person shall claim to have been nominated. [L. 1905, ch. 1, § 34; L.O.L. § 3382; O.L. § 3992.]
It seems clear that with reference to candidates for nomination at a primary election the time when any one of them claims to have been nominated must be the day of the primary election.
It would lead to confusion worse confounded to construe the statute to mean that the notice could be made within five days after a claim by one or the other of the parties had been asserted, or declared. If it were construed that the date of the assertion of such a claim by plaintiff should be the time after which the prescribed five-day period should begin, such party by merely repeating his assertion could indefinitely prolong the prescribed period. If, on the other hand, the time when the defendant makes such a claim is to control, all that would need to be done to accomplish *Page 95 
the same result would be to have some one ask him if he claimed the nomination. Unquestionably the answer would be a claim to that effect.
The parties hereto seem to construe that statute as if the words "from the time" were omitted, and in lieu thereof the word, after, inserted; and the word, first, inserted between the words "shall", and "claim", making the clause read "within five days after the said person shall first claim to have been nominated". We think that such a construction is not warranted.
Similar language was construed in the case of Whitney v.Blackburn, 17 Or. 564, 566, et seq. 21 P. 874, 11 Am. St. Rep. 857. There the election law was being considered. [Section 36-1801, Oregon Code 1930]. This court, speaking through the late Mr. Justice LORD, said:
"It will be noted that the provision is silent when the notice of contest shall be filed.
The defendant contends that the notice must not only be served, but must also be filed within thirty days. It was not filed until the twenty-third day of August, nearly fifty days thereafter.
By reference to the cases decided in this court, the practice has been to file the notice within thirty days, and such undoubtedly has been the construction given to the statute by the profession.
In Minnesota there was a like statute, and from which it is supposed our statute was taken, although it may have been from some other state, and the only construction which the courts of that state has (have) ever given to the provision (sec. 2544) just cited, which has been brought to our observation, is found in Waller v. Bancroft, 4 Minn. 110, wherein Flandrau, J., said: `This proceeding is instituted by the service of a notice by the party desiring to contest, upon the party in possession, within thirty days after the election.'" *Page 96 
In the Oregon case it is declared that in the opinion of the court the notice must be served and filed within thirty days; and it will be seen from the foregoing quotation that the period of thirty days is held to begin from the date of the election. This holding was declared "for future guidance in such proceedings."
The name of the plaintiff in the Minnesota case is misspelled in the quoted portion of the Oregon case. The Minnesota case isWhallon v. Bancroft, 4 Minn. 109, 110.
It is interesting to note that in 1851, the territorial legislature of Minnesota adopted the statute construed inWhallon v. Bancroft, supra, while the Oregon territorial legislature of 1853 enacted a similar statute. Stat. of Minn. 1851, p. 54; Stat. of Or. 1853, p. 60.
The election law construed in Whitney v. Blackburn, supra, was enacted by the state legislature of Oregon in 1870. The decision in Whallon v. Bancroft, supra, was rendered in 1860.
Whatever prompted the territorial legislature to use the phrase "from the time said person shall claim to have been elected," certainly it may be plausibly suggested that the framers of the Direct Primary Nominating Election law preferred to employ that language rather than to say from the time of the primary election or the filing of the nominating petition, or the holding of the nominating assembly, or the meeting of the central committee, as the case may be, at which said person shall claim to have been nominated.
Nomination by petition and by assembly was authorized thirteen years before the enactment by the voters of the Direct Primary Nominating Election law. Laws of Oregon, 1891, p. 8, et seq. Chap. 10, Oregon *Page 97 
Code 1930. Nomination by the central committee of a political party in case of a vacancy caused by death, resignation or removal is authorized by the Direct Primary Nominating Election law. (Sec. 43, ibid.)
The statute to which we are giving consideration was enacted by the voters of the state at the general election held on June 6, 1904. It is section 34 of the Direct Primary Nominating Election law. General Laws of Oregon, 1905, p. 7, et seq. We adhere to the construction announced in Whitney v. Blackburn, supra.
Our attention has been called to section 7-109, Oregon Code 1930, which, among other things, provides that the time within which an act is to be done, as provided in this code, shall be computed by excluding the first day and including the last unless the last day fall upon Sunday, Christmas, or other nonjudicial day, in which case the last day shall also be excluded.
As stated, the primary election occurred on May 17, 1940. The notice of contest was served on May 23, 1940.
Within five days after primary election day the plaintiff was required to serve and file his notice of contest. Computing the time by excluding the first day on which the notice of contest could lawfully have been filed, which was the 18th day of May, 1940, the five days did not expire until May 23, 1940; and, as the notice of contest was filed on May 22 and served on May 23, 1940, it was both filed and served within the prescribed time.Re Anderson's Estate, 101 Or. 94, 188 P. 164; Phillips v.Elliott, 144 Or. 694, 17 P.2d 1119; Boothe v. Scriber,48 Or. 561, 87 P. 887; Vincent v. First Nat. Bank, 76 Or. 579,143 P. 1100, 149 P. 938; Re Application of Riggs, 105 Or. 531,207 P. 175, 210 P. 217; In re Losie's Estate, 156 Or. 207,64 P.2d 525; Walling v. La Follette, 76 Or. 497, 134 P. 1192;U.S. *Page 98 Nat. Bank v. Shefler, 77 Or. 579, 143 P. 51; Nealan v. Ring,98 Or. 490, 184 P. 275; Pringle Falls Power Co. v. Patterson,65 Or. 474, 128 P. 820, 132 P. 527; Sevich v. State Ind. Acci.Comm., 142 Or. 563, 20 P.2d 1085; Payne v. State Ind. Acci.Comm., 150 Or. 520, 46 P.2d 581; Sherwood v. State Ind.Acci. Comm., 164 Or. 674, 103 P.2d 714.
The case of Price v. Russell, 154 Ky. 824, 159 S.W. 573, cited by defendant, applies the rule that where the time is counted from the day, the day is not included, but where it is counted from an act, the day on which the act is done is included. In the case at bar, we hold that the time should be computed from the day of the primary election. No act is involved. In fact the nomination is challenged, not conceded. We therefore exclude the day of the primary from the computation and treat the following day, namely, May 18, as the first day to be considered in making the computation. Under the statute, as the first day of the computation, May 18 must be excluded. We find nothing in Whitney v. Blackburn, supra, inconsistent with this principle.
It is urged by defendant that because of the alleged failure to state grounds for contest in plaintiff's notice of contest, this proceeding should be dismissed.
In Allen v. Cryer, 77 Cal. App. 605, 247 P. 252, cited by defendant, it appears that an amended statement of contest was filed. It is not clear from the opinion whether in the trial court a demurrer was filed thereto or merely to the original statement of contest; but the right of amendment was recognized and invoked by the contestant.
In the instant case the only attack upon plaintiff's notice of contest made in the trial court was based upon the assumption that it was not filed or served within *Page 99 
the statutory time. No contention was there made that the notice should be made more definite and certain or that it failed to state facts sufficient to constitute grounds for contest. We think that the notice is defective in its attempted statement of plaintiff's alleged grounds of contest; but we think that an opportunity should be afforded plaintiff to apply to the trial court for permission to amend.
For these reasons, the judgment of the circuit court is reversed and this proceeding is remanded for such further proceedings as are not inconsistent herewith.
BEAN and ROSSMAN, JJ., not sitting.